The present application is being examined under the pre-AIA  first to file provisions. 
DETAILED ACTION
	The presently claimed invention mirrors the last claim set filed in the abandoned parent U.S. Serial No. 16/533,610.  Thus, the rejections there are mirrored here.  

Notice of AIA  Status – Maintained, Pending Further Evidence
The present application, is being treated as filed on or after March 16, 2013 (notwithstanding an asserted earliest effective filing date/priority date of 9/11/2002), and is being examined under the first inventor to file provisions of the AIA .  This is the current determination, absent evidence to the contrary, as a result of no express support being found in the parent (U.S. Application No. 15/836,695 or earlier filed applications) for the newly claimed subject matter (purifying any “anti-VEGF antibody Fab fragment”).  The first and only recitation found for the subclass of antibodies now instantly claimed: any "anti-VEGF antibody Fab fragments", is that of instant claim 1 (which does provide support for this application alone).  This phrase and this subclass of antibodies is not found described or defined, nor any representative examples found, anywhere in the instantly filed specification; it is only found in the instant claims.  Therefore, the application is not deemed a continuation, as filed and currently identified in the Office PALM system in bold as shown here: 
Continuity/Reexam Information for 17/145/233 is a continuation of….
--------------------------------------------------------------------------------
 Parent Data
16533610, filed 08/06/2019 is a continuation of 15836695, filed 12/08/2017 
15836695 is a division of 14218445, filed 03/18/2014 ,now U.S. Patent #9868760 
14218445 is a division of 13252952, filed 10/04/2011 ,now U.S. Patent #8710196 
13252952 is a division of 10659825, filed 09/10/2003 ,now U.S. Patent #8044017 and having 2 RCE-type filings therein
10659825 Claims Priority from Provisional Application 60410334, filed 09/11/2002

Rather, the application is deemed a continuation-in-part (CIP) for which that presently claimed invention is deemed to have an earliest effective filing date of the filing date itself (08/06/2019), which falls under the provisions of the AIA .  The effect of this is that the publication dates of each of the earlier patent applications in this continuation chain constitute 35 USC 102(b) date prior art (e.g. as part of the 35 USC 103 rejection below).
	The instant claims are drawn to method steps of purifying antibodies which mirror those already allowed/issues in the parent application now corresponding to U.S. Patent No. 9868760 is acknowledged. (NOTE:  In the previous parent, now abandoned, a Terminal Disclaimer was ’760 was proactively filed, but not yet in the instant application).  The only difference is the relevant parent application was drawn to antibodies generally but did not expressly disclose this subclass of antibodies instantly claimed:  any "anti-VEGF antibody Fab fragment".  
As such, the effect below regarding the 35 USC 103 rejection applied is that the relevant parent application constitutes the primary reference which is simply supported by a secondary reference teaching of this specific subclass of antibodies "anti-VEGF antibody Fab fragment" and purification processes thereto.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to simply substitute the secondary reference’s "anti-VEGF antibody Fab fragment" subclass of antibodies within the relevant primary reference’s process of purifying antibodies generally, but which did not expressly teach this specific subclass of antibodies drawn to any "anti-VEGF antibody Fab fragment", to arrive at the instantly claimed invention.



Claim Rejections - 35 USC § 103 – Maintained Over Same Claims as in Parent (Abandoned), Pending Further Evidence
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 47-50 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emery et al. (earlier parent patent U.S. Patent 9,868,760, a Terminal Disclaimer was proactively filed over in the parent but not instant application) in view of Laird et al. (U.S. Patent Application No. 2014/0081003, also to instant assignee Genentech, Inc.).
Emery et al. teach the same or nearly identical antibody purification steps as instantly claimed where instant claims 47-50 correspond to Emery claims 1 and 5 (polypeptide an antibody), 9 and the Emery claims as read in light of col. 2, lines 46-50 therein (as for instant claims 49-50), respectively.   
Emery does not expressly teach where the specific antibody subclass is an "anti-VEGF antibody Fab fragment".
The state of art is well versed in the "anti-VEGF antibody Fab fragments" antibody subclass.  Merely by example Laird et al. (U.S. Patent Application No. 2014/0081003) teach purification processes for Fab proteins ([0141]) which include "anti-VEGF antibody Fab fragments" such as:
[0068] FIGS. 18A and 18B show the nucleic acid sequences of an anti-vascular endothelial growth factor ( anti-VEGF) antibody Fab fragment light chain and heavy chain corresponding to SEQ ID NO:33 and SEQ ID NO:34, respectively.
 
[0071] FIGS. 21A and 21B show the amino acid sequences of an anti-vascular endothelial growth factor ( anti-VEGF) antibody Fab fragment light chain and heavy chain corresponding to SEQ ID NO:46 and SEQ ID NO:47, respectively.

The instant claims are drawn to method steps of purifying antibodies which mirror those already allowed/issues in a parent applications.  The only difference is the relevant parent application was drawn to antibodies generally but did not expressly disclose this specific subclass of antibodies instantly claimed:  any "anti-VEGF antibody Fab fragment" for which Laird teach purification processes for and specific representative examples of.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to simply substitute the secondary reference Laird’s "anti-VEGF antibody Fab fragment" subclass of antibodies within the relevant primary reference’s process of purifying antibodies generally, which did not expressly teaching this specific subclass of antibodies drawn to any "anti-VEGF antibody Fab fragment", to arrive at the instantly claimed invention.
Response to Arguments (Last Arguments in Parent)
	Applicant’s arguments have been fully considered but are not yet found persuasive without further evidence.  The filing of the terminal disclaimer over the parent patent U.S. ‘760, is also acknowledged; however, such is maintained as prior art under 102(b) pending further evidence.  Applicant argues there is literal support for the instantly claimed “anti-VEGF antibody Fab fragment” in the instant specification back on through the chain to the parent (‘760).  However, applicant relies upon disparate sections within the specification (para’s 37 to 46 back to 38) citing separately Fab antibodies and antibodies against VEGF (anti-VEGF antibody), but without tying the two together, that anti-VEGF antibodies were known at the time of the asserted priority back to the parent (‘760) to only be formed by or well known to also be formed by Fab fragments.  Without further evidence as to what was known about anti-VEGF antibodies and what could form such (e.g. Fab) before or at the time of the priority sought (e.g. reference(s) regarding the state of the art, declaration), applicant has not sufficiently bridged this gap and provided this nexus.  Therefore, literal support is not found present for “anti-VEGF antibody Fab fragment” (nor inherent, though not argued) based on the current record back to the priority date of the parent.  Thus, the parent (‘760) in view of the much later filed Laird specific to “anti-VEGF antibody Fab fragment” are maintained as rendering the presently claimed invention prima facie of obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,868,760 (a Terminal Disclaimer was proactively filed over in the parent but not instant application) in view of Laird et al. (U.S. Patent Application No. 2014/0081003, also to instant assignee Genentech, Inc.). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to substitute the polypeptide genus claimed in ‘760 by simple substitution any known polypeptide or antibody, e.g. instantly claimed anti-VEGF antibody Fab fragment, in view of Laird, for the same reasons set forth above in the 103 rejection.  All the other steps and elements of the ‘760 patent are equally presently claimed here.
NOTE:  As in the parent, applicant may simply file a TD over the ’760 patent to overcome the rejection.



Claim Interpretation:  "anti-VEGF antibody Fab fragment" – 
Maintained, Pending Further Evidence
	The claim limitation "anti-VEGF antibody Fab fragment" is deemed to be within the possession of applicant and the state of art as a whole based on a review of the prior art in this context (therefore an issue as to written description under 35 USC 112(a) is not deemed present here).  While applicant himself was not found to claim or describe any representative examples of compounds corresponding to this subclass of "anti-VEGF antibody Fab fragments", the state of the art was.  See merely by example Laird et al. (U.S. Patent Application No. 2014/0081003; also to instant assignee Genentech, Inc.), which teach purification processes for Fab proteins ([0141]) including "anti-VEGF antibody Fab fragments" such as:
[0068] FIGS. 18A and 18B show the nucleic acid sequences of an anti-vascular endothelial growth factor ( anti-VEGF) antibody Fab fragment light chain and heavy chain corresponding to SEQ ID NO:33 and SEQ ID NO:34, respectively. 

[0071] FIGS. 21A and 21B show the amino acid sequences of an anti-vascular endothelial growth factor ( anti-VEGF) antibody Fab fragment light chain and heavy chain corresponding to SEQ ID NO:46 and SEQ ID NO:47, respectively.
 

Conclusion
This is a continuation of applicant's earlier Application No. 16533610.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654